Gould, J.
The court instructed the jury that “ A man is “ not permitted, under the law against carrying a pistol, to “ carry a pistol hunting off of his own premises.”
Defendant’s counsel urge that carrying a pistol for the purpose of hunting in the neighborhood is not within the spirit and meaning of the law. In regulating the carrying of pistols, the Legislature have not seen fit to make an exception in. favor of persons hunting. The unnecessary carrying of the weapons around seems to be the evil aimed at by the Act, and were we at liberty to ingraft an exception in the law, not authorized by its language, we are are not prepared to say that the use of pistols in hunting is either necessary or proper. Bond v. The State (38 Texas, 599) is a case similar to the present. *
The judgment is affirmed.
Affirmed.